EXAMINER’S COMMENTS AND REASONS FOR ALLOWANCE
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-6 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Miyashita et al. (US 2014/0341006) discloses: in regard to claim 1, an optical disk device (Figure 1) for recording and reproducing recording data on and from a track of an optical disk (101), comprising: an optical pickup (103) having a laser of a wavelength λ and an objective lens having a numerical aperture N; a modulation circuit (116) configured to generate, from the recording data, a modulated signal that is coded under a prescribed coding method; a recording expected waveform generation circuit (109) configured to generate a recording expected waveform that is expected to be obtained in decoding the recording data from the track on which the modulated signal is recorded under a condition that a channel base length of the modulated signal is equal to L; and a recording pulse generation circuit (117) configured to generate a recording pulse for driving the laser, wherein the optical pickup records the recording data by applying laser pulses to the track based on the recording pulse (see paragraph 0019).
However, Miyashita et al. does not disclose: in regard to claim 1, that the recording pulse generation circuit generates a recording pulse for driving the laser with power and a time width corresponding to an amplitude value of the recording expected waveform for each sampling point of the recording expected waveform
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.
Watabe (US 2002/0018419) discloses an optical recording/reproducing apparatus for recording a sequence of data blocks onto an optical recording medium by using a laser driving current waveform to control emission of a laser beam by a semiconductor laser, and for reproducing the data blocks from the medium, the waveform including a sequence of mark and space data portions each having a data length that corresponds to a multiple of a period of a channel clock based on a recording data modulation method.
Gushima et al. (US 6,721,255) discloses a recording device wherein a modulated data is input to a recording pulse generator, and a pulse reference clock has a cycle which is a time length of one channel bit, and is used as the reference of a recording pulse generating process in the recording pulse generator.
Okamoto et al. (US 2004/0076245) discloses an error detector that detects error values in a partial response equalized sample value sequence, needed for feedback control of a control target, using the digital value sequence of an expected partial response waveform as a digital value sequence of a reference waveform.

Ando et al. (US 2006/0187812) discloses a partial response (PR) equalizer circuit wherein a signal having passed through the PR equalizer circuit is sampled by converting a signal after passing through the PR equalizer circuit to a digital amount in accordance with a timing of a reference clock sent from a reference clock generating circuit; the sampled signal is converted to a digital data by an AD converter.
Nakata et al. (US 2016/0284380) discloses an apparatus that includes an expected waveform generator that generates an expected waveform from a binary signal, a phase-advance waveform generator that generates a phase-advance waveform, a phase-delay waveform generator that generates a phase-delay waveform, and a metric detector that detects a phase error.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688